Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on January 18, 2022, wherein claims 1-4 are currently pending.  



Response to Arguments
Applicant's remarks filed 01/18/2022 have been fully considered but they are geared towards the newly added limitations and the newly (and heavily) amended claims.  These newly added limitations and the newly amended claims are considered for the first time in the rejection below.  The heavy amendments have also necessitated a new grounds of rejection.








Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 states: (a) “stores skills data associated with the technician's skills and the technician's competency levels for each of the technician's skills, and also stores job data related to requirements for performing a job…,” (b) “skills data associated with the technician from the job skills knowledge database,” (c) “retrieve job data, for a scheduled job, which includes one or more required skills and associated competency levels needed to complete the scheduled job,”  (d) “determine a relationship between the technician's competency levels for each of the technician's skills and those required for the scheduled job, wherein the scheduled job requires completion of a plurality of tasks beyond the technician's competency levels for each of the technician's skills,” (e) “generate…training data that is stored in the job skills knowledge database, wherein the training data includes presentation information designed to improve  the-2- 7185480.1Applicant: Society of Cable Telecommunications Engineers, IncApplication No.: 16/283,749technician's competency levels for each of the technician's skills,” constitutes new subject matter not disclosed in the specification or the claims when the application was filed and amendments cannot include new matter. 35 USC §132; MPEP §§ 706.03(o), 608.04, 706.03(c) 702, 702.02.  Also, in amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH  & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). Also See MPEP  § 2163.06 - §   2163.07(b).

	Claim 2 states “updated with job performance data in order to generate additional feedback data…additional training data is for a later job after the scheduled job.” However, neither the specification nor the previous set of claims discloses the limitation “updated with job performance data in order to generate additional feedback data…additional training data is for a later job after the scheduled job” stated here. Therefore, the limitation “updated with job performance data in order to generate additional feedback data…additional training data is for a later job after the scheduled job” constitutes new subject matter not disclosed in the specification or the claims when the application was filed and amendments cannot include new matter. 35 USC §132; MPEP §§ 706.03(o), 608.04, 706.03(c) 702, 702.02.  Also, in amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, 

	Claims 3 and 4 are rejected due to their dependency on the rejected claim 1 above and are hence rejected for the same rational and reasoning presented above for claim 1.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more.  The amended claims do not overcome the §101 rejection.  The claims are geared towards managing a workforce by training technicians.  In claim 1 the data is gathered (about job skills) regarding training skills and proficiencies of the human technician.  Information about the job is created/generated/determined after analyzing data that was retrieved/gathered.  The claims also look at upcoming projects and determine competency level of human technicians to determine training that needs to be given to the technician. The claims then state providing this training to the technician. The entire core concept of the claims are abstract idea of figuring of technician training based competencies. The claim(s) recite(s) accessing/obtaining information, data/information analysis to determine more data (some steps are mathematical analysis), and providing/displaying this determined data/information.  The claimed 
The limitations of stor[ing] skills data associated with the technician's skills and the technician's competency levels for each of the technician's skills, and also stores job data related to requirements for performing a job; and an intelligent application communicatively connected to the computing device and the job skills knowledge database, the intelligent application configured to, via the processor, the memory, and the interface: retrieve skills data associated with the technician from the job skills knowledge database, retrieve job data, for a scheduled job, which includes one or more required skills and associated competency levels needed to complete the scheduled job; analyze, utilizing an analytics engine, the retrieved skills data and job data to determine a relationship between the technician's competency levels for each of the technician's skills and those required for the scheduled job, wherein the scheduled job requires completion of a plurality of tasks beyond the technician's competency levels for each of the technician's skills; automatically generate, based on the analytics engine analysis, training data that is stored in the job skills knowledge database, wherein the training data includes presentation information designed to improve the-2-7185480.1Applicant: Society of Cable Telecommunications Engineers, Inc Application No.: 16/283,749technician's competency levels for each of the technician's skills in order to successfully complete the plurality of tasks that are required to complete the scheduled job; and send the training data to the computing device to be presented as presentation information on the computing device via an aspect of the interface to facilitate the 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“system,” “processor/processing,” “network,” “database,” “computer,” “graphical user interface (GUI)” “storage medium”, etc.,) which are recited at a high level of generality, i.e., as generic server/network, processors, and graphical displays (GUIs) performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “system,” “processors,” “network,” “database,” “computer,” “graphical user interface (GUI)” “storage medium”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to 

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  Claim 2 is directed to updating data/information where the information itself is non-technical and abstract as per the claimed invention. The steps shown in claim 2 could be performed without any machine and by a human being.  Again the use of a database (generic and general-purpose components/computers/etc.,) is just post-solution/extra-solution activities.  Claim 3 is directed to aggregating performance measures (mathematical concept – also abstract idea).  The also shows no particular way the aggregating is done except just using information (the information itself is non-technical descriptive material and abstract information). If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  Claim 4 is clearly directed to organizing human activities by checking and comparing abstract gathered information to what the technician is deficient in (as per the job(s) – the job type can be anything in the abstract and left open by the applicant) and use that information to create material (further training) for the technician/worker/etc., (who are humans). This is a fundamental economic practice is most industries and is clearly organizing human activities.  All the dependent claims the use generic and general-purpose components/computers/etc., and their use is just post-solution/extra-solution activities.
For the dependent claims, the judicial exception is not integrated into a practical application for reasons also stated above and because the claims and specification recite generic components 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, figs., 1-2 [generic computing device(s) and generic data warehouse(s)] and ¶¶ 0015 [general purpose computer/databases and general-purpose/generic computing components/devices – notes that labeling/naming the devices and components do not cause specificity and names themselves are not patentable subject matter]) and/or the specification of the below cited art and/or also as noted in the Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levin et al., (US 2003/0101091) in view of Gupta et al., (US 2019/0102741).
As per claim 1, Levin discloses a technician system, comprising:
a computing device including an interface (note this is new matter and rejected under §112; also see throughout the reference the interaction with the computer/computing device is shown, for example see ¶¶ 0119, 0132-0137 [shows worker/employee/(technician on para. 0120) interacting to perform job functions], 0153 [employees report on progress on objectives (job) using interface on the computing device], see also ¶¶ 0011); 
a job skills knowledge database that stores skills data associated with the technician's skills and the technician's competency levels for each of the technician's skills, and also stores job data related to requirements for performing a job (¶¶ 0008 [database…storing information…employee skills…projects…skill requirements], 0026 [ability to match competencies and objectives and provide assessments in an on-line web-based, database, and/or network environment…ability for performance assessment in an on-line web-based, database, and/or network environment], 0048-0049 [performance 
an intelligent application communicatively connected to the computing device and the job skills knowledge database, the intelligent application (figs. 1a-b [overall picture of the system that is communicatively connected], 4-38 [shows application use through user interfaces and the related paragraphs of these figures also show the full connection of software and hardware working together and communicating through the connected network]) configured to:
retrieve skills data associated with the technician from the job skills knowledge database; analyze, using an analytics engine, the retrieved data to generate information about the job; and send the generated information to the computing device about the job, wherein the information is presented on the computing device (figs. 8-37 [show information (the ones listed in the claims) displayed on computing device – see also related paragraphs]; ¶¶ 0008-0011 [database…storing information…skills…projects…skill requirements…database include…proficiency levels; the paragraphs show that the data of employees/workers/etc., us stored and also the projects and the projects’ skill requirements are also stored – the data can then be “retrieved” for comparison and analysis], also see 0003 [monitor performance…provide development assistance, training…improve their performance…staffing various projects (work)…monitor the performance…within an organization], 0011 [work requirements…tasks…workers…knowledge, skills, abilities…match the requirements of the job with skill level], 0020-0021 [improve performance…develop the employee…necessary development training…improvement…recommended training], 0024-0026 [performance assessment…tracking of employee…tracking and integration of employee behaviors, accomplishments, and training 
Although Levin discloses all of Applicant’s above limitations, Levin discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit some separately) embodiments and elements of Levin to show Applicant’s claimed concept as each of those embodiments are taught by Levin itself (within the same reference) and since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Levin itself (same reference) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the single reference applied shows the ability to incorporate such concepts and features into similar systems.
Although it is known for computing devices to encompass processor, memory, and an interface (and Levin does disclose devices with interfaces used by workers and users), Levin does not explicitly state technician computing device including a processor, memory, and an interface (new matter). Levin also does not explicitly state the term “analyzing/analyze” and the limitations of (mostly new matter rejected under §112): retrieve job data, for a scheduled job, which includes one or more required skills and associated competency levels needed to complete the scheduled job; analyze, utilizing an analytics engine, the retrieved skills data and job data to determine a relationship between the technician's competency levels for each of the technician's skills and those required for the scheduled job, wherein the scheduled job requires completion of a plurality of tasks beyond the 
Gupta discloses the term “analyzing/analyze” (¶¶ 0003, 0019-0021, 0023 [analyzing proficiency gaps]); technician computing device including a processor, memory, and an interface (fig. 3 [device for display] ¶¶ 0071-0074, 0078, 0107-0109); retrieve job data, for a scheduled job, which includes one or more required skills and associated competency levels needed to complete the scheduled job; analyze, utilizing an analytics engine, the retrieved skills data and job data to determine a relationship between the technician's competency levels for each of the technician's skills and those required for the scheduled job, wherein the scheduled job requires completion of a plurality of tasks beyond the technician's competency levels for each of the technician's skills (¶¶ 0020 [understanding existing gaps…ensure completion of upcoming projects (scheduled job)…multiple-level model for each proficiency…forecast/predict…gaps in proficiencies of workers], 0023 [analyzing proficiencies gap], 0027 [Modelling subsystem 125 may generate, using data from data sources 105, multi-level models for each proficiency…[o]nce the proficiencies are identified, a weighted graph of related skills based on term frequencies and inverse document frequencies may be generated…proficiencies needed to meet the goals and complete the projects within the timelines may be identified…multi-level model for each proficiency may be generated…analysis to determine requirements for proficiencies at different levels of competence… current known availability may be weighted by competence based on performance reviews of employees having the proficiency…obtain an   retrain/cross-train/reskill…recommendations are provided in user interfaces], 0047 [employee using a plurality of proficiency clusters and associated labels and the proficiency is extracted; the employee is then scored using proficiency clusters; score is used to identify training for the employee], 0053-0054 [provide recommendations for the gaps identified…recommendations are generated…provided to a user device]); and send the training data to the computing device to be presented as presentation information on the computing device via an aspect of the interface to facilitate the successful completion the scheduled job (¶¶ 0020 [understanding gaps…successful completion of upcoming projects], 0038-0041 [recommendations are  notifications may appear to the user on their graphical user interface], 0042 [presenting on a GUI…GUI for the user to see the gap forecasts and recommendations… act on the forecasts and recommendations], 0054 [provide recommendations for the gaps identified…recommendations are generated…provided to a user device…interface], 0056 [gaps may be identified as described above, and the user interface 400 may be used by users to proactively see and remedy the gaps]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method/etc., of Levin the term “analyzing/analyze”; technician computing device including a processor, memory, and an interface; retrieve job data, for a scheduled job, which includes one or more required skills and associated competency levels needed to complete the scheduled job; analyze, utilizing an analytics engine, the retrieved skills data and job data to determine a relationship between the technician's competency levels for each of the technician's skills and those required for the scheduled job, wherein the scheduled job requires completion of a plurality of tasks beyond the technician's competency levels for each of the technician's skills; automatically generate, based on the analytics engine analysis, training data that is stored in the job skills knowledge database, wherein the training data includes presentation information designed to improve the-2-7185480.1Applicant: Society of Cable Telecommunications Engineers, Inc Application No.: 16/283,749technician's competency levels for each of the technician's skills in order to successfully complete the plurality of tasks that are required to complete the scheduled job; and send the training data to the computing device to be presented as presentation information on the computing device via an aspect of the interface to facilitate the successful completion the scheduled job as taught by analogous art Gupta in order to help inform of steps needed to be taken to take care of gaps in proficiencies (competencies) of the workforce for upcoming project/scheduled job so that the work can be performed proficiently and timely completed since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G). (See (1) 2007 Examination Guidelines for 

As per claim 2, Levin discloses the system for work force management and training of claim 1, wherein the job skills knowledge database is dynamically updated with feedback based on successful or unsuccessful completion of the job, wherein the updates comprise information including transcripts, certifications, and proficiencies (figs. 30-33 [feedback report]; Abstract [modify records…perform various human resources functions, including, but not limited to, competency assessment, 360 feedback, multi-rater assessments, objectives tracking, performance appraisals, and training registration and tracking]; ¶¶ 0123 [discusses the system having feedback means and the means to make modifications], 0132-0135 [description of a dynamic database and that the concept of the reference is “implemented through a computer database structure” and objectives and accomplishments function 140, developmental feedback function 150, performance appraisal function; with reporting and saving on the database], 0138-0140 [accomplishments functions (how successful), list feedback in progress function (in progress work/tasks), list completed feedback function (completed tasks/work/etc) – while tracking competency (how successful) and then initiate feedback; assessments are made and the assessments are saved (database is updated)], also see 0003-0008 [monitor performance…provide development assistance, training…improve their performance…staffing various projects (work)…monitor the performance…within an organization], 0011 [work requirements…tasks…workers…knowledge, skills, abilities…match the requirements of the job with skill level], 0020-0021 [improve performance…develop the 

As per claim 3, Levin discloses the system for work force management and training of claim 2, wherein the intelligent application is further configured to track aggregate performance measures for corporations, businesses, departments, organizations, associations, societies, unions, and individuals’ transcripts (see citations in claims 1-2 above that also incorporate elements of the limitation in the this claim; ¶¶ 0003-0008 [monitor performance…provide development assistance, training…improve their performance…staffing various projects (work)…monitor the performance…within an organization], 0011 [work requirements…tasks…workers…knowledge, skills, abilities…match the requirements of the job with skill level], 0020-0021 [improve performance…develop the employee…necessary development training…improvement…recommended training], 0024-0026 [performance assessment…tracking of employee…tracking and integration of employee behaviors, accomplishments, and training 

As per claim 4, Levin discloses the system for work force management and training of claim 1 wherein the generated information further includes: cues, including facts, remedial development material, and operational practices, wherein the cues relate to areas of unfamiliarity (competency analysis) to the technician as determined by the intelligent application, as well as areas where deficient performance of the technician was demonstrated (¶¶ 0020-0021 [improve performance…develop the employee…necessary development training…improvement…recommended training], 0024-0026 [performance assessment…tracking of employee…tracking and integration of employee behaviors, accomplishments, and training expectations…ability to evaluate or appraise an individual employee's contribution towards predetermined goals; the ability to match competencies and objectives and provide assessments in an on-line web-based, database, and/or network environment; and the ability to evaluate individuals relative to other similarly situated individuals within an organization], 0025 [based 
during training, wherein deficient performance of the technician was demonstrated either during training or during previous jobs by the technician (Abstract [competency assessment]; ¶¶ 0048-0050 [establishing task milestones…establishing and tracking a training plan for an employee in an online performance management system comprising the steps of: recommending training and development activities based on assessments and/or roles; scheduling employees for training; creating a transcript of employee training attendance, accomplishments or certifications over time; maintaining a record of employee training] 0048-0050 [establishing task milestones…establishing and tracking a training plan for an employee in an online performance management system comprising the steps of: recommending training and development activities based on assessments (these are tests/simulated trainings – “during training”) and/or roles; scheduling employees for training; creating a transcript of employee training attendance, accomplishments or certifications over time; maintaining a record of 


Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  For example, some of the prior art is as follows:
Ganesan (US 8,548,838): Discusses optimizing a workforce where the steps include (A) querying a pool of workers to determine a first set of workers qualified to perform a particular task at a particular time, (B) querying the pool of workers to determine a second set of workers that are present to work at the particular time, (C) querying the pool of workers to determine a third set of workers that have not already been assigned a task at the particular time and (D) determining a fourth set of workers to perform the task at the particular time by selecting workers belonging to each of the first set, the second set, and the third set.
Weyl et al., (US 2009/0204470): Provides an online work management system for job owners and workers.  The job owners provide a job description that defines task.  The job description may be processed to generate task descriptions that may be published for workers' application.  The task descriptions specify the qualification or restrictions for workers to have the task assigned. Weyl also provides for searching the tasks or workers, monitoring the progress of job, managing payment to workers, and training and testing the workers.
Beams et al., (2002/0138590): Discloses a goal based learning system utilizing a rule based expert training system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683